                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE


 AMERICAN SELECT INSURANCE
 COMPANY
 1 NORTH LEROY ROAD
 WESTFIELD CENTER, OH 44251

                PLAINTIFF
        v.                                             CIVIL ACTION NO.: 3:20-cv-00448
 HEARTLAND ROOFING, LLC                                JURY DEMAND ENDORSED
 446 QUARRY ROAD                                       HEREON
 MOUNT JULIET, TN 37122

        and

 HEARTLAND ROOFING, SIDING,
 WINDOWS, LLC
 438 PARK AVENUE
 LEBANON, TN 37087

        and

 COREY GERULIS
 446 QUARRY ROAD
 MOUNT JULIET, TN 37122

                DEFENDANTS


                                   AMENDED COMPLAINT
       Plaintiff, American Select Insurance Company, by and through its undersigned counsel,

hereby demands judgment against Defendants and complains against them as follows:

                                            PARTIES

       1.      American Select Insurance Company (hereinafter “Plaintiff” or “ASIC”) is a

commercial entity organized and existing under the laws of the State of Ohio, with its principal

place of business located at 1 North Leroy Road, Westfield Center, OH 44251.

       2.      At all times relevant hereto, ASIC was duly authorized to engage in the business of

                                                1

      Case 3:20-cv-00448 Document 12 Filed 06/10/20 Page 1 of 7 PageID #: 39
(inter alia) property insurance in Tennessee.

       3.        At all times relevant hereto, ASIC provided property insurance, inter alia, to Stanley

Link, Jr. and Melanie Lowe (hereinafter “Subrogors”) in connection with the property located at

7419 Lakeview Drive, Nashville, TN 37209-5701 (hereinafter the “subject property”), under a

policy of insurance that was in full force and effect on all relevant dates, and at all relevant times.

       4.        In the wake of the fire damage described below, as a result of a claim made on said

policy (which was duly paid pursuant thereto), ASIC became subrogated to certain recovery rights

and interests of the Subrogors for monies paid thereunder, including the claims giving rise to the

within cause of action.

       5.        Upon information and belief, Defendant Heartland Roofing, LLC is a Tennessee

corporation with its principal place of business located at 446 Quarry Road, Mount Juliet, TN

37122. Heartland Roofing, LLC was engaged in the business of, inter alia, roofing work and did

install a replacement chimney cap at the subject property out of which this cause of action arises.

       6.        Upon information and belief, Heartland Roofing, LLC was also involved in the

design and manufacturing of the chimney cap (hereinafter “subject chimney cap”) it installed at the

subject property.

            7.   Corey Gerulis is an individual and at all times relevant hereto resided at at 446

Quarry Road, Mount Juliet, TN 37122. Defendant Corey Gerulis, upon information and belief

was the individual who personally designed and installed the replacement chimney cap at the

subject property.

            8.   Upon information and belief, Defendant Heartland Roofing, Siding, Windows,

LLC, is a Tennessee corporation with its principal place of business located at 438 Park Avenue,

Lebanon, TN 37087. Heartland Roofing, Siding, Windows, LLC is and was engaged in the

business of, inter alia, roofing work.
                                                   2

      Case 3:20-cv-00448 Document 12 Filed 06/10/20 Page 2 of 7 PageID #: 40
           9.    Upon information and belief, Heartland Roofing, Siding, Windows, LLC is the

successor in interest to Heartland Roofing, LLC. As such, Heartland Roofing, Siding, Windows,

LLC and Heartland Roofing, LLC are hereinafter collectively referred to as “Heartland.”

                                           JURISDICTION

        10.      Jurisdiction is based on 28 U.S.C. §1332(a)(1) as this action involves a controversy

between citizens of different states: Plaintiff is an Ohio corporation with its principal place of

business located at the address above in Ohio; Heartland Roofing, LLC, is a Tennessee

corporation with its principal place of business located at the address above in Tennessee;

Heartland Roofing, Siding, Window, LLC is a Tennessee corporation with its principal place of

business located at the address above in Tennessee; and Corey Gerulis is an individual residing

and working at the address above in Tennessee.

        11.      Venue is proper in this district based on 28 U.S.C. §1391(a) in that the events giving

rise to this claim occurred within this district.

                                          STATEMENT OF FACTS

        12.      Plaintiff incorporates by reference the preceding paragraphs as though set forth at

length herein.

        13.      Heartland was a professional roofing company r etained to, inter alia,

design and install a replacement chimney cap at the subject property. Heartland held itself

out as having specialized knowledge concerning such work, by and through its representative

Corey Gerulis.

        14.      Upon information and belief, all such work was performed personally by Corey

Gerulis.

        15.      On March 6, 2020, a fire occurred at the subject property due to a negligently

designed and installed replacement chimney cap by Heartland.
                                              3

       Case 3:20-cv-00448 Document 12 Filed 06/10/20 Page 3 of 7 PageID #: 41
       16.       The damages sustained by Plaintiff’s Subrogors were the direct and proximate

result of the negligence and other liability producing conduct of Heartland and Corey Gerulis, as

more fully set forth below.

                                     COUNT I – NEGLIGENCE

       17.       Plaintiff incorporates by reference the preceding paragraphs as though set forth at

length herein.

       18.       The aforementioned damages were the direct and proximate result of the

negligence, carelessness, recklessness and/or other liability producing conduct of Heartland and

Gerulis, including negligent acts and/or omissions, as performed personally and/or by and

through t he ir agents, employees, servants and/or subcontractors, more specifically described as

follows:

                 (a) failing to exercise reasonable care in the performance of duties in the
                     installation of the subject chimney cap at the subject property, including, but
                     not limited to, carelessly and negligently performing the following:

                    (1) failing to competently install the subject chimney cap at the subject
                        property in a safe and appropriate manner;

                    (2) failing to ensure that proper techniques were employed, and applicable safety
                        procedures followed, as to the installation of the subject chimney cap at the
                        subject property; and/or

                    (3) failing to properly monitor the work of all agents and/or employees during
                        the installat ion of the subject chimney cap to ensure compliance with
                        applicable codes.

                 (b) failing to exercise reasonable care in the following manner:

                    (1) failing to design and manufacture a properly functioning chimney cap;

                    (2) failing to properly determine that the subject chimney cap was not in
                        compliance with applicable standards;

                    (3) failing to provide safe and adequate warnings or instructions with the subject
                        chimney cap; and/or


                                                   4

      Case 3:20-cv-00448 Document 12 Filed 06/10/20 Page 4 of 7 PageID #: 42
                    (4) designing and manufacturing the subject chimney cap when Heartland knew
                        or should have known that the subject chimney cap would be inadequate for
                        the reasons for which it was purchased.

                 (c) failing to adequately instruct, supervise and/or train servants, employees and
                     agents as to the proper ways to perform the tasks and make recommendations
                     as set forth in subparagraphs (a) and (b);

                 (d) failing to adequately warn Plaintiff of the dangers associated with failing to
                     exercise reasonable care as set forth in subparagraphs (a) and (b), above;

                 (e) failing to provide, establish and/or follow proper and adequate controls so as
                     to ensure the proper performance of the tasks set forth in subparagraphs (a)
                     and (b) above;

                 (f) failing to perform their duties and tasks set forth in subparagraphs (a) and
                     (b) in conformity with prevailing industry and governmental specifications
                     and standards;

                 (g) failing to retain competent, qualified and/or able agents, employees or servants
                     to perform the tasks set forth in subparagraphs (a) and (b) above.

          19.    As a direct and proximate result of such conduct, Plaintiff’s Subrogors sustained

damage to their real and personal property, as well as the imposition of additional expenses and

hardship besides.

          20.    In turn, Plaintiff reimbursed Subrogors for such losses and is subrogated to their

claims.

          WHEREFORE, Plaintiff respectfully requests judgment against Defendants, individually,

and/or joint and severally, in an amount in excess of $75,000.00, but not to exceed $1,200,000.00,

plus costs incident to this suit, pre- judgment interest, post-judgment interest, and for such other

relief as this Honorable Court shall deem appropriate under the circumstances.


                          COUNT II – STRICT PRODUCTS LIABILITY

          21.    Plaintiff incorporates by reference the preceding paragraphs as though set forth at

length herein.

          22.    Upon information and belief, Defendants designed and/or sold the subject chimney
                                                5

      Case 3:20-cv-00448 Document 12 Filed 06/10/20 Page 5 of 7 PageID #: 43
cap in an unreasonably dangerous or defective condition, and placed the defective product into the

stream of commerce in violation of § 402A of Restatement (2d) of Torts, the Restatement (3d) of

Torts, and/or the applicable case law of the State of Tennessee.

       23.     At the time of the fire, the product was in the same defective or unreasonably

dangerous condition in which it left Defendants’ possession and/or control.

       24.     At no time before March 6, 2020 was the subject chimney cap abused, misused or

altered in any way from the condition in which it was designed and sold by Defendants.

       25.     The fire damage that occurred at the subject property was caused by and resulted

from the defective and unreasonably dangerous condition of the subject chimney cap.

       26.     As a direct and proximate result of such defective or dangerous condition of the

subject chimney cap, Subrogors sustained damage to their real and personal property, as well as the

imposition of additional expenses and hardship besides; and Plaintiff suffered its loss as a result

thereof.

       27.     Defendants are strictly liable to Subrogors, and Plaintiff, pursuant to § 402A of

Restatement (2d) of Torts, the Restatement (3d) of Torts, and/or the applicable case law of the State

of Tennessee

       WHEREFORE, Plaintiff respectfully requests judgment against Defendants in an amount

in excess of $75,000.00, but not to exceed $1,200,000.00, plus costs incident to this suit, pre-

judgment interest, post-judgment interest, and for such other relief as this Honorable Court shall

deem appropriate under the circumstances.




                                                 6

      Case 3:20-cv-00448 Document 12 Filed 06/10/20 Page 6 of 7 PageID #: 44
      Respectfully submitted, this 10th day of June, 2020.


                                          de LUCA LEVINE LLC


                                    By:     /s/ Matthew Connolly
                                           MATTHEW CONNOLLY
                                           Admitted pro hac vice
                                           3 Valley Square
                                           Blue Bell, PA 19422
                                           (215) 383-0081 Direct
                                           (215) 383-0082 Fax
                                           Email: mconnolly@delucalevine.com

                                          BUTLER, VINES AND BABB, PLLC



                                    By:     /s/ Edward U. Babb
                                           EDWARD U. BABB, BPR #013707
                                           Attorneys for Plaintiff
                                           2701 Kingston Pike
                                           Knoxville, TN 37919
                                           (865) 244-3926-Direct
                                           (865) 637-3385-Fax
                                           Email: ebabb@bvblaw.com

                                           Attorneys for Plaintiff



                                          COST BOND

        We, the undersigned, acknowledge ourselves as Surety for costs of the clerk adjudged
in this matter.


                                          BUTLER, VINES AND BABB, PLLC



                                    By:     /s/ Edward U. Babb
                                           EDWARD U. BABB
                                           BPR #013707
                                           Attorney for Plaintiff

                                              7

     Case 3:20-cv-00448 Document 12 Filed 06/10/20 Page 7 of 7 PageID #: 45
